Citation Nr: 0809229	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs benefits to include nonservice-connected disability 
pension.  




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Armed Forces for the Far East (USAFFE).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In May 2007 and July 2007, the appellant submitted to the 
Board additional evidence without a waiver of initial 
consideration of the evidence by the agency of original 
jurisdiction.  As the additional evidence consists of 
additional argument and copies of the documents already of 
record, the evidence does not have a bearing on the appellate 
issue.  Accordingly, referral of the evidence to the RO is 
not warranted.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The authorized component of the National Personnel Records 
Center certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility for VA benefits to 
include nonservice-connected disability pension are not met.  
38 U.S.C.A. 38 U.S.C.A. §§ 101(2), 107, 1521, 5106 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

To establish basic eligibility for VA pension and disability 
compensation benefits, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(j), 1110, 1110; 38 C.F.R. §§ 3.1, 3.6.

Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefore under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  



All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law No. 
190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Public Law No. 190. 38 C.F.R. § 
3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected 
pension benefits.  38 C.F.R. § 3.40(b)-(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.



Analysis

The appellant seeks nonservice-connected disability pension 
from VA.  The appellant claims that he had World War II 
service in the Commonwealth Army of the Philippines in the 
service of the USAFFE. 

In support of his claim, the appellant has submitted, among 
other evidence, copies of documents issued by the Adjutant 
General and Armed Forces of the Philippines, a copy of a 
Philippine Veterans Affairs Office Application for Old Age 
Pension, photocopy of the appellants' identification card 
from the Veterans' Federation of the Philippines, a copy of 
his certificate of marriage, documents executed by the 
appellant detailing his service experiences, copies of 
documents pertaining to the appellant's Veterans Philippines 
Bank account, and affidavits from fellow soldiers.

The RO then requested verification of service from the 
National Personnel Records Center.  In July 2006, the 
National Personnel Records Center reported that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

In light of the above, the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as this is not an 
official document of the appropriate U.S. service department, 
and the documents therefore are not acceptable as 
verification of the appellant's service for the purpose of 
establishing legal entitlement to VA benefits.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
must therefore find that the appellant did not have the type 
of qualifying service, enumerated in 38 C.F.R. § 3.340, that 
would confer upon the appellant legal entitlement to VA 
benefits to include nonservice-connected disability pension.

For these reasons, the appellant is not eligible for VA 
benefits to include nonservice-connected disability pension 
due to the lack of entitlement under the law.


ORDER

The appellant does not have the requisite service for 
eligibility for VA benefits to include nonservice-connected 
disability pension, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


